Citation Nr: 1726112	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a heart disability, to exclude hypertension.


REPRESENTATION

Veteran represented by:  Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to February 1975 and from July 1976 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his March 2012 substantive appeal, the Veteran requested that he be afforded a hearing before the Board.  However, in a February 2017 statement, the Veteran's representative withdrew the Veteran's request for a hearing before a member of the Board and asked that the Veteran's claim be decided based on the evidence of record.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.

The Board notes that the Veteran has been separately denied entitlement to service connection for hypertension.  In his February 2010 notice of disagreement, the Veteran specifically noted that he was in disagreement with the denial of entitlement to service connection for heart disease and did not mention the separate determination regarding his claim of entitlement to service connection for hypertension.  Both the January 2010 statement of the case and the November 2016 supplemental statement of the case were limited to the issue of entitlement to service connection for heart disease, and did not include hypertension.  Therefore, the Board has limited its consideration to the claim of entitlement to service connection for a heart disability, to exclude hypertension.


FINDINGS OF FACT

1.  An unappealed January 1996 Board decision denied entitlement to service connection for a cardiovascular disability.

2.  The evidence associated with the claims file subsequent to the January 1996 Board decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disability.

CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for a heart disability.  38 U.S.C. § 5108 (2016); 38 C.F.R. 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that the Veteran has not been provided a VA examination in response to the claim to reopen a previously denied claim of entitlement to service connection for a heart disability and that a VA medical opinion has not been obtained in response to that claim.  However, VA has no obligation to provide an examination or obtain an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159(c)(4) (2016).

Analysis

In a June 1992 rating decision, the Veteran was denied entitlement to service connection for heart disease based on a finding that there was no evidence of a diagnosis of a current heart disability.  The Veteran appealed that decision to the Board.  In a January 1996 decision, the Board denied entitlement to service connection for a cardiovascular disability based on a finding that there was no evidence of a current disability.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the January 1996 Board decision included the following: service treatment records (STRs) which are silent for a diagnosis of a heart disability while the Veteran was in active service; and, a March 1992 VA examination report, in which it was noted that while the Veteran had mild hypertension, there were no objective findings of a diagnosable heart disability.  

The evidence that has been received since the January 1996 Board decision includes the following: treatment records from the University of South Alabama Medical Center, which show that while the Veteran was treated for chest pain in 2006, he was not diagnosed with a heart disability at that time; and, records from the Social Security Administration (SSA) as part of its determination of disability benefits for the Veteran in 2011, in which it was noted that while the Veteran had hypertension and hyperlipidemia, there was no evidence that he had a diagnosed heart disability, to include heart disease. 

The Board finds that the evidence added to the record since the January 1996 Board decision is not new and material.  The additional evidence is redundant and is not material as it does not speak to the reason the claim was originally denied.  The evidence fails to indicate that the Veteran has a diagnosed heart disability other than hypertension, which as noted above, the claim of entitlement to service connection for hypertension is not currently before the Board.  As no additional evidence showing that the Veteran may have a current heart disability other than hypertension has been added to the record, the evidence is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, because new and material evidence has not been received, reopening of the claim of entitlement to service connection for a heart disability is not warranted.


ORDER

New and material evidence has not been presented to reopen the claim of entitlement to service connection for a heart disability, to exclude hypertension, and that claim is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


